       Case 2:18-cr-00292-DWA Document 145 Filed 12/03/19 Page 1 of 1
        Case 2:18-cr-00292-DWA Document 143-1 Filed 12/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     )
                                             )
               V.                            )      Criminal No. 18-292
                                             )
ROBERT BOWERS                                )

                                     ORDER OF COURT

        Upon consideration of the foregoing Motion for Leave to File Response Under Seal, it is

hereby ORDERED that the Motion is GRANTED.

        It is further ORDERED that Mr. Bowers may file the Response to Government's Motion

for Reconsideration (ECF 137) under seal. The document shall remain sealed until futther Order

of Court.

        It is further ORDERED that no redacted version of the Response to Government's

Motion for Reconsideration shall be required to be filed.




Date   l~/-1/lf                             ~~~✓
                                             Donetta W. Ambrose
                                             Senior United States District Judge
